Browne C. J.,
dissenting — I cannot concur in this decision. The testimony shows that the mules were led on to and entered upon the track at a road-crossing. This could not have ben done if the railroad had had proper cattle guárds as required by the statute, as it would have been practically impossible for the mules to have been led across them. The statute provides that the stock guards shall be such as will “prevent” cattle, etc., from “entering such railroad enclosures.” The theory upon Avhich this decision rests is, that if the railroad had had such a fence and cattle guards as the statute requires, the parties leading the mules on to the track would have either taken tip the cattle guards or built a platform over them, or broken down the fence at some other point, and thus gotten them on the track. There is nothing to Avarrant this presumption, nor Avould it be a defense if there Avere.
If this is a good defense where cattle are led on to a railroad track, it Avould be equally available if they were driven thereon, or if the cattle stampeded, as is often the case, from no known cause. We Avould thus haA'e this situation: If a bunch of cattle stampeded through the act of some unknown person or from some unknown cause, and went upon a railroad track and some of them were killed, it would be a valid defense for the railroad to show that even if it had had a fence as required by law, it would not have held back a bunch of stampeding *179cattle. This would introduce an element of defense not contemplated by the law in favor of railroads that had negligently or wilfully refused to comply with the statute.
It is not contended that the owner of the mules was a party to or knew anything of the acts of the persons who led the mules on the track, and the argument that the railroad should not be made to stand the loss caused by the wrongful act of a third person, applies with greater force to the owner of the mules, as the testimony fails to show how he could have prevented the injury, whereas it appear that if the railroad had had cattle guards as required by the statute, they could not have entered upon the track at the point where they were led on to it. This conclusion is irresistible unless we say that the jury could presume that if there had been a proper fence and proper cattle guards, the person who led the mules on the track would have destroyed the fence, or removed the cattle guards, or constructed a platform over them. There is no room in the statute for such a presumption; and without it the railroad cannot escape liability for its negligence in not complying with the statute.
As the constitutionality of the state is not discussed in the opinion of the majority of the court, I express no opinion on it.